Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 3 and 4 have been cancelled in a previous communication. Claims 1, 2, and 5-9 are pending.  Claim 8 stands withdrawn without traverse.  
Claims 1, 2, 5-7, and 9 are under current examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105342964; publication date: 02/24/2016) in view of Wu (CN 1128292; publication date 07/08/1996; citing the English Machine Translation), and further in view of Truth in Aging website (available online from 01/13/2011) and Seo (KR 20130106802; publication date: 09/30/2013).

Zhang discloses a wash free cosmetic face mask that contains 3-5 parts pearl powder and 5-7 parts apple vinegar in addition to other ingredients (abstract). It would be obvious to apply the mask to the skin as this its purpose.  With regard to the method by which the instant composition is formed, the examiner notes that the term “fermenting” means the chemical breakdown of a substance by bacteria, yeasts, or other microorganisms.  The examiner considers the prior art to teach a step of prima facie obvious absent evidence to the contrary (see MPEP 2144.04(IV)(C).  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  The examiner notes that several comparisons of the instant invention relative to fermented apple vinegar alone and to pearl powder exposed to acetic acid alone are provided in the instant specification.  This does not suffice to establish that the claimed order of steps is non-obvious over the cited prior art because an appropriate comparison would be between the instant invention, as claimed wherein the product is formed by combining fermented apple vinegar and pearl powder followed by fermentation for 3-7 days at 20-40 ºC, and a composition formed by combining fermented apple vinegar with pearl powder that is incubated without a subsequent 
With regard to instant claim 1, Zhang does not disclose fermenting the mixture of apple vinegar and pearl powder for 3 to 7 days at 20-40C.
Wu discloses a method of processing pearl by fermenting for 3 days (page 2) and does not specify the temperature, therefore the examiner considers this process to occur at room temperature (i.e. within the range 20-40C).
It would have been prima facie obvious to ferment the vinegar and pearl powder in Zhang’s composition for 3 days at room temperature because one having ordinary skill in the art would have recognized this process to be suitable to prepare a dissolved pearl product.  
With regard to the range in amount of pearl power and apple vinegar, Zhang discloses adding the pearl powder to a composition that also contains apple vinegar.  Zhang differs from claim 1 in that Zhang discloses adding the pearl powder in terms of parts of the composition rather than in terms of percent by weight/volume as required by the instant claims.
Truth in aging discloses that calcium was known to benefit skin and regulate skin turnover (page 2, first full paragraph).  
Seo discloses that exposing pearl powder to vinegar increases the water solubility of the calcium derived therefrom (abstract).  

The examiner considers arriving at an optimal percentage of pearl powder to provide the benefits of calcium to the composition to be a matter of routine testing for one having ordinary skill in the art, therefore the examiner does not consider the percentage of pearl powder, the calcium source, required by instant claim 1 to patentably define over the cited prior art.  Please refer to MPEP 2144.05. 
With regard to instant claims 1 and 4-7, these claims recite intended outcomes of applying the instant invention to the skin.  As the prior art discloses applying a composition having pearl powder and apple vinegar to the skin, the examiner considers these intended outcomes to be inherent in the method disclosed by Zhang.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  In the instant case, the active components that lead to the outcomes 
With regard to instant claim 9, the presence of the vinegar in the composition would inherently solubilize the pearl powder.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105342964; publication date: 02/24/2016; citing the English machine translation), Wu (CN 1128292; publication date 07/08/1996; citing the English Machine Translation), Truth in Aging website (available online from 01/13/2011) and Seo (KR 20130106802; publication date: 09/30/2013; citing the English machine translation) as applied to claims 1, 5-7, and 9 above, and further in view of Iwama et al. (US 2012/0258059; publication date: 10/11/2012) and Lee (WO 2015/005563; publication date: 01/15/2015; citing the US National Stage as an English Translation: US 2016/0120782).

The relevant disclosures of Zhang, Truth in Aging, and Seo are set forth above.  As noted above, one having ordinary skill in the art would recognize the benefits of 
With regard to polyphenol content, Iwama discloses that apple polyphenols act as skin benefits and particularly as antioxidants (0128) in cosmetic compositions for the skin (title).
In a manner analogous to the optimization of the beneficial effects of calcium detailed above, it would have been prima facie obvious to optimize the content of apple polyphenols in Zhang’s composition containing apple vinegar as part of optimizing the antioxidant effect of the mask.  
With regard to amino acid content, Lee discloses that amino acids such as proline, glycine, and serine are beneficial for collagen synthesis in the ppm range (0029) in cosmetics (title).
In a manner analogous to the optimization of the beneficial effects of calcium detailed above, it would have been prima facie obvious to optimize the content of amino acids in Zhang’s composition containing apple vinegar as part of optimizing the beneficial effects to the skin in terms of increasing collagen.  

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.


Applicant’s comments are noted. 

On page 5, Applicant argues that regardless of the fermentation the effect of the combination of pearl powder and fermented apple vinegar could not be predicted or be said to necessarily result/flow from the cited references.  Applicant argues that inherency is a difficult standard to meet, citing MPEP 2112(IV), which requires the examiner to provide rationale or evidence to show inherency, specifically the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.  Applicant cites para 002-004 of the background of the instant specification.  Applicant argues that Seo only provides a method for producing water-soluble calcium by exposing pearl powder to acetic acid.  Applicant argues that Zhang discloses a composition comprising pearl powder and apple vinegar; but these are contained in very small quantities (3-5 parts apple vinegar and 5-7 parts apple vinegar) compared to a main active ingredient a cucumber extract 20-40 parts.  Applicant argues that the object of Zhang is to provide a moisturizing wash free mask and that Zhang has no intention to provide a composition that can improve the skin condition by using the components of fermented apple vinegar and pearl powder as main active ingredients and the effect of the composition including only two active ingredients cannot be predicted from Zhang (here the examiner notes that the claims do not restrict the invention to only two ingredients, the transitional phrase recited in the claims is “comprising”).  On page 7, Applicant argues that it cannot 
Regarding whether or not the Office has met the burden to establish a prima facie case of inherency: 
As noted by Applicant, MPEP 2112 states that the examiner must provide rationale or evidence to show inherency.  
Claim 1, as amended, requires improvement in skin regeneration, skin whitening, skin moisturizing, skin elasticity, skin aging, and appearance of wrinkles.  The claims do not require any particular degree of improvement in the qualities recited in claim 1, lines 9-11.  
The instant specification states the following:  “The present inventors have identified through the following Experimental Examples 1 to 4, that in a case where amino acids and polyphenol exist together with calcium an excellent effect in improving skin condition is exhibited, even at a small amount” (emphasis added).  The examiner notes that Zhang’s composition contains pearl powder (a source of calcium) and apple vinegar (a source of amino acids and polyphenols).  The instant specification also states “Specifically, the fermented pearl product of the present invention not only contains high-concentration calcium which originates from pearl powders and has a high absorption rate into the body, but also contains amino acid and polyphenol ingredients which vs. “common vinegar”; however, apple vinegar is present in Zhang’s composition.  Both of these statements support the examiner’s conclusion that the outcome recited in the instant claims is inherent in the process rendered obvious by the prior art in which a composition disclosed by Zhang containing apple vinegar and pearl powder is applied to the skin.  Moreover, regarding data presented in the instant specification: Comparative Example 2 is fermented apple vinegar, Comparative Example 3 is pearl powder prepared by per se, but rather evaluates expression in response to treatment with the fermented pearl product of some genes that could influence skin moisture levels.  However, Zhang’s composition is moisturizing (as pointed out on page 6 of the arguments; Zhang: abstract) therefore, the examiner concludes that this limitation of claim 1 is also met by the method disclosed by Zhang.  
In view of the foregoing, the examiner maintains the conclusion that the preponderance of the evidence supports the conclusion that the outcomes improvement in skin regeneration, skin whitening, skin moisturizing, skin elasticity, skin aging, and appearance of wrinkles is an inherent outcome of applying Zhang’s composition comprising pearl powder and apple vinegar to the skin.  
The only difference between the invention, as claimed, and the method of the prior art is that Zhang does not specifically disclose a step of “fermenting the mixture at 20-40C for 3-7 days to obtain the fermented pearl product” that is subsequently added to the composition, noting again that the claims place no limitation on the amount of pearl powder and apple vinegar present in the composition and are open with regard to the presence of substances not specifically named in the claim.  There is no data that has been made 

On page 7, Applicant argues that none of the cited art references disclose the effects of the fermented apple vinegar on the skin, much less the effects now being claimed by Applicant.  Applicant concludes that because none of the cited art provides reasonable grounds that the three amino acid contents in the combination of the pearl powder and the fermented pearl product contributes to an increase in the expression level of type 1 procollagen, citing figure 5 of the Applicant’s specification, it could not be expected from these references that the fermented pearl product has the effect of improving Applicant’s claimed skin conditions.  
In response to applicant's argument that the prior art does not disclose effects on procollagen synthesis, the fact that applicant has recognized another advantage which Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Please also note that when an examiner makes an inherency conclusion, the inherent feature need not be recognized at the time of the invention (MPEP 2112(II)).  

On page 8, Applicant argues that Iwama discloses that apple polyphenols act as antioxidants in cosmetic compositions for skin; however, in the present invention the improvement in skin regeneration, skin moisturizing, skin elasticity, skin aging, and appearance of wrinkles is not based on the antioxidant activity, citing figures 2-5 of the specification.  Applicant replicates Table 3 from the instant specification and states that this shows that the total polyphenol content of example 1 is rather slightly lower than that of fermented apple vinegar of comparative example 1.  In spite of this result, in comparison to the fermented apple vinegar of comparative example 2, the fermented pearl product of example 1 (which is the composition of claim 1) has an excellent inhibitor activity against melanin production, can induce a superior skin turnover effect, and has excellent effects in strengthening a skin barrier and in improving a skin moisturizing function, can induce excellent effects capable of inhibiting wrinkles and sagging phenomena which are typical aspects of aging skin.  Such effects could not be expected to necessarily result from the cited references.  
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  
In the instant case, as noted above, the experiments of record do not present a side by side comparison to the closest prior art.  The data presented in the instant specification does not suffice to establish that the claimed order of steps is non-obvious over the cited prior art because an appropriate comparison would be between the instant invention, as claimed wherein the product is formed by combining fermented apple vinegar and pearl powder followed by fermentation for 3-7 days at 20-40 ºC, and a composition formed by combining fermented apple vinegar with pearl powder without a subsequent fermentation step.  The examiner also notes that the data in the specification does not appear to show synergy, but rather shows an additive effect of pearl powder combined with vinegar in all experiments.  
Insomuch as the arguments summarized above are a traversal of the examiner’s inherency conclusion, the examiner’s position has been summarized above and is maintained for all of the reasons set forth in the preceding paragraphs.    

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617